Citation Nr: 0822941	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  06-05 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a disability manifested 
by vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1964, and from February 1977 to November 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for a disability manifested by vertigo.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The service medical records are negative for complaints or 
findings relating to vertigo.  In addition, the Board notes 
that examinations conducted from 1973 to 1987 during the 
veteran's second period of active duty, and while he was in 
the Reserves, show that he denied dizziness or fainting 
spells.  

When examined by the Department of Veterans Affairs (VA) in 
January 2003, the veteran related that he was given many 
hearing tests during service, and that he also reported 
ringing in the ears and dizziness.  He claims that he was 
advised during service to rise slowly from a prone position 
to prevent blackouts and unstableness.  The veteran 
acknowledged that he had not been treated for this symptom.  
On VA audiometric examination in June 2004, the veteran again 
reported a history of dizziness with quick movements from 
lying down to an upright position since 1962.  VA outpatient 
treatment records disclose that an electronystagmogram in 
September 2005 demonstrated left peripheral labyrinthitis.  

Service connection is in effect for, among other 
disabilities, hearing loss, evaluated as 20 percent 
disabling, and for tinnitus, evaluated as 10 percent 
disabling.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO/AMC for action as 
follows:

1.  The RO/AMC should issue a notification 
and development letter required by the 
Veterans Claims Assistance Act of 2000 
pertaining to the issue of service 
connection for vertigo as secondary to 
service connected disability.

2.  The RO/AMC should contact the veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for dizziness since 
his discharge from service.  After 
securing the necessary authorizations for 
release of this information, the RO/AMC 
should seek to obtain copies of all 
treatment records referred to by the 
veteran.

3.  The veteran should then be afforded a 
VA ear, nose and throat examination to 
determine the nature and etiology of any 
current vertigo.  The examiner is 
requested to provide an opinion 
concerning whether the veteran has 
clinically identifiable pathology that 
has resulted in vertigo.  If so, the 
examiner should state whether it is at 
least as likely as not that the vertigo 
is the result of the same pathology that 
is responsible for the veteran's service-
connected hearing loss and tinnitus, or 
is caused or aggravated (permanently 
worsened beyond normal progress) by the 
service connected hearing loss or 
tinnitus.  If aggravation is shown, the 
examiner should quantify the degree of 
aggravation if possible.  The rationale 
for any opinion should be set forth.  All 
necessary tests should be performed.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.

4.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




